PER CURIAM
The state, on behalf of the mother, appeals a trial court order refusing to modify the father’s present $150 per month support obligation for his daughter. A full recitation of the facts would not benefit bench or bar. There has been a material change in the circumstances sufficient to justify an increase in father’s support obligation. See generally, Nibler and Nibler, 38 Or App 589, 590 P2d 796 (1979); Hill and Hill, 31 Or App 41, 569 P2d 686 (1977).
Decree modified to increase father’s obligation of support for his daughter, Traci Lynn, to $250 per month; otherwise affirmed. Costs to appellant.